Filed 11/2/20 P. v. Lopez CA1/3
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                           DIVISION THREE


    THE PEOPLE,
          Plaintiff and Respondent,
                                                          A157030
    v.
    RUBEN ALEJANDRO LOPEZ,                                (Napa County Super. Ct.
                                                           No. 18CR003206)
          Defendant and Appellant.


         A jury convicted defendant of failing to appear in court while released
on his own recognizance (Pen. Code, § 1320, subd. (b) (“1320(b)”).1 On appeal,
defendant contends (1) the trial court erred in denying his section 1118.1
motion for judgment of acquittal; (2) the court failed to sua sponte instruct
the jury how to calculate the 14-day presumption period set out in
section 1320(b); (3) the prosecutor committed misconduct during closing
argument; and (4) the court violated his due process rights when it imposed
fines and fees without determining his ability to pay. We affirm.




1     Further statutory references are to the Penal Code unless otherwise
indicated.


                                                        1
                 FACTUAL AND PROCEDURAL BACKGROUND
      A. The Charges and a Summary of the Trial Evidence
      Section 1320(b) makes it a crime for a “person who is charged with . . .
the commission of a felony who is released from custody on his or her own
recognizance and who in order to evade the process of the court willfully fails
to appear as required.” The statute additionally provides: “It shall be
presumed that a defendant who willfully fails to appear within 14 days of the
date assigned for his or her appearance intended to evade the process of the
court.”
      In the case underlying this appeal (case no. 18CR003206), the People
charged defendant with a felony violation of section 1320(b) for failing to
appear in another case (case no. 18CR001973) after being released on his own
recognizance (“OR”). The People also alleged an enhancement for committing
the offense while released on OR (§ 12022.1).
            1. The Prosecution’s Case
      During trial, the People called two witnesses whose testimony showed
the following.
      On June 20, 2018, the People filed a complaint charging defendant with
a felony in case number 18CR001973.2 That same day, the trial court
arraigned defendant and released him on OR after he signed an OR release
form requiring that he abide by various terms, including that he obey all
orders of the court and immediately report to probation. Thereafter a week
passed during which he did not report to probation. On June 27, a probation
officer called defendant and left him a message. A petition was made to the




2     The trial court prohibited disclosure of the nature of the felony count to
the jury.


                                        2
court to revoke defendant’s OR release, and the court issued a bench warrant
on July 2.
      On July 6, 2018, defendant contacted the probation officer and claimed
he was unaware he was on supervised release. Defendant appeared in court
that same day, and the trial court recalled the warrant. The court permitted
him to remain released pursuant to his OR agreement and ordered him to
appear on July 19. Defendant appeared on July 19, and the court ordered
him to appear on August 22 for a pre-preliminary hearing court date.
Defendant failed to appear on August 22, resulting in the cancellation of the
preliminary hearing scheduled for the next day, and the court issued another
bench warrant. Defendant was arrested on September 5, and he next
appeared in court on September 6, thus indicating defendant did not take
care of the warrant until he was arrested on it.
      In connection with the issue of whether the evidence supported
application of section 1320(b)’s 14-day presumption, the prosecutor asked the
court to take judicial notice that September 5 and 6, 2018 were 15 and 16
days, respectively, after August 22. The court declined that request but
agreed to take judicial notice that August has 31 days in it.
             2. The Defense Case
      The defense called two witnesses. The first was the deputy sheriff who
arrested defendant on the bench warrant on September 5, 2018. The deputy
testified that defendant was cooperative during the arrest and did not try to
evade him. Defendant did not appear to be suffering from any medical
condition; he could walk and talk; and he appeared able to make a phone call.
      Defendant also testified. On direct examination, he testified he had
memory problems and was unsure about various things. For instance, he
was unsure if he had to go to court because of his arrest in June 2018; he did



                                       3
not recall exactly what happened at the arraignment on June 20 or having
been told to report to probation; he did not recall receiving a copy of his OR
agreement; and he did not recall going to court on July 6 or 19, 2018 or any
other day. But defendant did remember some things, e.g., he remembered
being told in court to check in with the public defender’s office and he did so,
and he recalled the probation department calling him in July 2018 and
telling him he needed to report to probation. He testified that between July 6
and August 22, 2018, he reported for testing about nine or ten times at the
behest of the probation department. Defendant also testified he moved
residences about two months before the August 22 court date he missed, and
his court paperwork was “probably tossed” in the move. Also, around August
22, he was working 40 to 50 hours a week, five days a week. When asked
why he missed court, he testified he did not know he had court and it was an
accident.
      On cross-examination, the prosecutor elicited from defendant that he
signed the OR agreement and knew about various terms of his OR release,
including the important condition that he appear whenever ordered.
Defendant partially complied with probation orders to undergo testing three
times a week, by going for testing only nine or ten times between July 6 and
August 22, 2018. Further, despite his alleged memory problems, defendant
complied with most of the terms of his release and managed to come to court
on July 19, 2018 as ordered. When the prosecutor asked defendant if his
testimony was that his memory problems caused him not to come to court,
defendant responded, “More than likely.” Defendant testified he had never
seen a doctor for memory problems, and he had no diagnosis for dementia or
memory problems. On redirect examination, when asked if he would have




                                        4
taken care of his warrant for failure to appear had he known about it,
defendant responded, “More than likely.”
             3. The Prosecution’s Rebuttal
      In rebuttal, the prosecution had a witness read portions of the
transcript of defendant’s June 20, 2018 arraignment into the record, before
having the transcript admitted into evidence. In short, the transcript
reflected all of the following: The trial court asked defendant if he was
listening, then after defendant affirmed he was, the court told defendant he
was being put on supervised OR, and twice told him to report to probation
immediately after being released, either that afternoon or the next morning if
the probation office was closed by the time he was released. Defense counsel
informed the court that she went through all the OR release conditions with
defendant and that additionally he would be separately reading and signing
the form with the conditions. When the court ordered defendant to appear on
July 19 and 20, 2018, defendant responded, “okay.” The court also cautioned
defendant to take the OR conditions “very seriously,” otherwise he would find
himself back in court “probably . . . until the case is final.”
      B. The Section 1118.1 Motion, Closing Arguments, and the
         Verdict
       At the close of the People’s case, defense counsel moved for acquittal.
(§ 1118.1.) Defense counsel argued that there was no testimony concerning
the requisite intent to evade, and that the prosecutor could not rely on the 14-
day presumption set out in section 1320(b). Disputing the prosecutor’s
calculation of the days, the defense contended the August 22 court date that
defendant missed did not count toward the 14-day period. Further, the
defense claimed the presumption did not apply because defendant “availed
himself to the court” by being arrested on September 5, which was within the
14-day period. The prosecutor opposed the section 1118.1 motion, arguing it


                                         5
was proper to count August 22 toward the 14-day period. The prosecutor
further argued the date defendant was arrested also counted toward the 14-
day period because he did not avail himself of the court’s process by being
arrested.
      The trial court denied the acquittal motion, reasoning in part that the
instruction for section 13203 did not indicate whether the day a defendant
fails to appear is counted toward the 14-day period. The court indicated it
believed the issue of counting the 14-day period, and “whether it was 14 days
versus 15 days,” were facts for the jury to decide. Regarding the
presumption, the court instructed the jury: “If you find the defendant
willfully failed to appear within 14 days of the date assigned for appearance,
you may, but are not required to, infer that the failure to appear was for the
purpose of evading the process of the Court.”
      During closing argument, the prosecutor argued the evidence showed
defendant’s willful failure to appear to avoid the process of the court. In
contending the section 1320(b) presumption applied, the prosecutor urged the
jury to count August 22, 2018 (the day defendant missed court) as the first
day of the 14-day period, and September 5 (the day defendant was arrested)
as the fifteenth day. Defense counsel countered that the jury should use
“common sense” to omit counting August 22 when calculating the 14-day
period, and to find that defendant could not come to court on September 5
because he had been arrested. Defense counsel also contended that the
presumption was a “technicality” and not mandatory and that defendant was
entitled to the presumption of innocence. Further, counsel argued that if
circumstantial evidence showed both that he had intent to evade and that he



3     (See CALCRIM No. 3002.)


                                       6
did not have intent to evade, then the jury should choose the interpretation
that benefited the defense.
      The jury found defendant guilty of the section 1320(b) count and found
the section 12022.1 enhancement true. At sentencing, the trial court granted
defendant’s motion to reduce the felony count to a misdemeanor pursuant to
section 17, dismissed the section 12022.1 enhancement, and sentenced
defendant to 365 days in county jail. Defendant appealed.
                                 DISCUSSION
      A. The 14-Day Presumption Period
      As indicated, section 1320(b) makes it a crime for a person charged
with a felony who is released on OR “to evade the process of the court” by
“willfully fail[ing] to appear as required.” The statutory presumption at issue
here provides: “It shall be presumed that a defendant who willfully fails to
appear within 14 days of the date assigned for his or her appearance
intended to evade the process of the court.” (§ 1320(b).)
      Despite section 1320(b)’s mandatory phrasing, case law requires courts
to instruct on the statutory presumption in permissive language. (E.g.,
People v. Forrester (1994) 30 Cal. App. 4th 1697, 1703 (Forrester).)
Accordingly, the trial court below instructed the jury: “If you find the
defendant willfully failed to appear within 14 days of the date assigned for
appearance, you may, but are not required to, infer that the failure to appear
was for the purpose of evading the process of the Court.”
      Contrary to the prosecutor’s method of calculating the 14-day period,
defendant argues that August 22, 2018 (the day he missed court) did not
count toward the 14-day period pursuant to Code of Civil Procedure section
12. He acknowledges he did not actually appear in court until September 6,
the fifteenth day after and excluding August 22, but contends that, in light of



                                       7
defense counsel’s two arguments about why the presumption should not
apply, the trial court should have resolved the issue as a matter of law rather
than leave it up to the jury to decide. He claims the court’s failure to resolve
this issue caused three prejudicial errors. We address each claim, in turn,
below.
            1. The Motion for Judgment of Acquittal
      First, defendant contends the trial court’s failure to resolve how the 14-
day period should be calculated and failure to find the presumption
inapplicable caused it to erroneously deny his motion for judgment of
acquittal (§ 1118.1). This is so, he alleges, because aside from the
presumption, there was no other evidence that he intended to evade the
court’s process when he failed to appear. We are unpersuaded.
      We review a court’s decision, not its reasoning. (Rodas v. Spiegel (2001)
87 Cal. App. 4th 513, 517.) “A motion under section 1118.1 seeks a judgment
of acquittal for insufficient evidence.” (Porter v. Superior Court (2009) 47
Cal. 4th 125, 132, italics omitted.) “An appellate court reviews the denial of a
section 1118.1 motion under the standard employed in reviewing the
sufficiency of the evidence to support a conviction. [Citation.] ‘In reviewing a
challenge to the sufficiency of the evidence, we do not determine the facts
ourselves. Rather, we “examine the whole record in the light most favorable
to the judgment to determine whether it discloses substantial evidence—
evidence that is reasonable, credible and of solid value—such that a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt.” [Citations.] We presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence. [Citation.]
[¶] The same standard of review applies to cases in which the prosecution
relies primarily on circumstantial evidence . . . . [Citation.] “[I]f the



                                         8
circumstances reasonably justify the jury’s findings, the judgment may not be
reversed simply because the circumstances might also reasonably be
reconciled with a contrary finding.” [Citation.] We do not reweigh evidence
or reevaluate a witness’s credibility.’ [Citation.] Review of the denial of a
section 1118.1 motion made at the close of a prosecutor’s case-in-chief focuses
on the state of the evidence as it stood at that point.” (People v. Houston
(2012) 54 Cal. 4th 1186, 1215.)
      Here, regardless of whether the 14-day presumption applied, there was
substantial circumstantial evidence that defendant failed to appear with the
intent of evading the process of the court. Evidence of intent is rarely direct;
it is usually inferred from circumstances. (People v. Canizales (2019) 7
Cal. 5th 591, 606.) “ ‘[C]ourts and juries every day pass upon knowledge,
belief and intent—the state of men’s minds—having before them no more
than evidence of their words and conduct, from which, in ordinary human
experience, mental condition may be inferred.’ ” (United States v. Williams
(2008) 553 U.S. 285, 306; see § 29.2, subd. (a).)
      In this case, at the time the defense made the section 1118.1 motion,
the evidence showed defendant was charged with a felony, and he was
released on OR on June 20, 2018 after signing a written OR agreement
setting out terms for his release, including his agreement to obey all orders of
the court and immediately report to probation. After failing to report to
probation, a probation officer telephoned defendant on June 27 and left a
message for him to call back. Over a week later, on July 6, defendant called
that probation officer back and claimed he was unaware he was on
supervised release. The probation officer then informed him that a warrant
issued and explained how to clear it. On July 6, defendant went to court to
have the warrant recalled. At the hearing, the court allowed defendant to



                                        9
remain on OR under the terms of his prior agreement and ordered him to
appear on July 19. Defendant complied and appeared on July 19, and the
court ordered him to appear on August 22. After failing to appear on August
22, another warrant issued. Defendant made no attempt to address that
warrant and did not appear in court until September 6, 2018, the day after he
was arrested.
      It is eminently reasonable to infer from these circumstances that
defendant failed to appear intending to evade the process of the court. The
evidence clearly shows defendant was told and knew he had to appear in
court on August 22. Defendant was capable of appearing or communicating
(by phone or in person) regarding his court matters, yet he made no attempt
to do so until he was arrested two weeks after his missed appearance. Since
this evidence would amply support a jury’s determination that defendant
sought to evade the process of the court by willfully failing to appear as
required—independent of the 14-day presumption—we need not and do not
address whether the trial court erred in concluding the correct method for
counting the 14-day period and applying section 1320(b)’s presumption was a
question of fact for the jury.
      We conclude the trial court did not err in denying the section 1118.1
motion.
            2. Sua Sponte Instructional Duty
      Next, defendant argues the trial court erred by failing to sua sponte
instruct the jury how to calculate the 14-day presumption period in
section 1320(b) by instructing about counting pursuant to Code of Civil
Procedure section 12, which provides: “The time in which any act provided by
law is to be done is computed by excluding the first day, and including the
last, unless the last day is a holiday, and then it is also excluded.” He argues



                                       10
this amounted to a misstatement of an element of the charged offense in
violation of defendant’s federal constitutional rights requiring review for
prejudice under Chapman v. California (1967) 386 U.S. 18 (Chapman).
      We review this claim of instructional error de novo. (People v. Martin
(2000) 78 Cal. App. 4th 1107, 1111.)
      “ ‘[T]he language of a statute defining a crime or defense is generally an
appropriate and desirable basis for an instruction, and is ordinarily sufficient
when the defendant fails to request amplification. If the jury would have no
difficulty in understanding the statute without guidance, the court need do
no more than instruct in statutory language.’ [Citations.] [¶] The rule to be
applied in determining whether the meaning of a statute is adequately
conveyed by its express terms is well established. When a word or phrase
‘ “is commonly understood by those familiar with the English language and is
not used in a technical sense peculiar to the law, the court is not required to
give an instruction as to its meaning in the absence of a request.” ’
[Citations.] A word or phrase having a technical, legal meaning requiring
clarification by the court is one that has a definition that differs from its
nonlegal meaning. [Citation.] Thus, . . . terms are held to require
clarification by the trial court when their statutory definition differs from the
meaning that might be ascribed to the same terms in common parlance.”
(People v. Estrada (1995) 11 Cal. 4th 568, 574–575 (Estrada).)
      Here, the trial court instructed the jury with the statutory presumption
in the language of section 1320(b), modified in accord with case law that
requires the presumption be restated in permissive language. (Forrester,
supra, 30 Cal.App.4th at p. 1703; CALCRIM No. 3002.) The record contains
no indication that defense counsel ever requested an instruction beyond the
standard section 1320(b) instruction to explain how to count the 14-day



                                        11
period.4 Defendant contends the court should have sua sponte instructed
with Code of Civil Procedure section 12, to clarify the phrase “within 14
days,” but that phrase has no technical, legal meaning that differs from a
nonlegal meaning and defendant cites no authority to the contrary.
Defendant himself acknowledges that the method of counting set out in Code
of Civil Procedure section 12 “essentially tracks ordinary language usage,”
yet he argues, in essence, that sua sponte instruction was required because
the phrase was “technical enough” that Code of Civil Procedure section 12
exists, and the court was unsure about how to count the days and that the
parties disagreed about it. Thus, defendant argues, further instruction
should have been given. But this misconstrues the standard. (Estrada,
supra,11 Cal.4th at pp. 574–575.)
      Defendant cites People v. Rangel (2016) 62 Cal. 4th 1192 for the
proposition that a trial court “must instruct on the general principles of law
relevant to the issues raised by the evidence, which are those principles vital
to the jury’s consideration of the evidence before it.” But Rangel said nothing
specifically about instructing on the language at issue in this case—i.e.,
“within 14 days”—and Rangel also determined instructions “ ‘not vital to the
jury’s ability to analyze the evidence . . . are not instructions that must be
given . . . even in the absence of a request.’ ” (Rangel, at p. 1224.) Again, the
language at issue here—“within 14 days”—means the same thing in common



4     In his reply brief, defendant denies his attorney failed to request an
amplifying instruction, but provides no record citations to support this denial.
While defendant points out that defense counsel argued the prosecutor’s
method of counting was wrong, such argument did not amount to a request
for an instruction pursuant to Code of Civil Procedure section 12. Indeed, the
record does not reflect any mention of Code of Civil Procedure section 12 by
his counsel.


                                       12
parlance as in the statute. Defense counsel himself argued to the jury that
the counting of the 14-day period was a matter of “common sense.”
      In sum, the court had no duty to give sua sponte instruction patterned
after Code of Civil Procedure section 12.
            3. Prosecutorial Misconduct
      Defendant claims the prosecutor committed misconduct by misstating
the law when arguing to the jury that it should count the August 22, 2018
hearing date toward the 14-day presumption period in section 1320(b).
      “ ‘[I]t is improper for the prosecutor to misstate the law generally
[citation], and particularly to attempt to absolve the prosecution from its . . .
obligation to overcome reasonable doubt on all elements [citation].’
[Citations.] To establish such error, bad faith on the prosecutor’s part is not
required. [Citation.] ‘[T]he term prosecutorial “misconduct” is somewhat of a
misnomer to the extent that it suggests a prosecutor must act with a culpable
state of mind. A more apt description of the transgression is prosecutorial
error.’ ” (People v. Centeno (2014) 60 Cal. 4th 659, 666–667.)
      Here, we agree with defendant the prosecutor erred in arguing that the
day defendant missed court—August 22, 2018—should be counted as the first
day toward the 14-day presumption period. “The ordinary rule for computing
the time within which a required act must be performed is to exclude the first
day and include the last day, unless the last day falls upon a holiday, in
which case the last day is also excluded.” (People v. Englehardt (1938) 28
Cal. App. 2d 315, 317 [citing former Pol. Code, § 12]; Code Civ. Proc., § 12; see,
e.g., Englehardt, at pp. 316–318; People v. Miller (1933) 130 Cal.App.191,
193; People v. Nunley (1904) 142 Cal. 441, 442.)
      That said, even though the prosecutor erred by misstating the proper
way to calculate the 14-day period, “we may not reverse the judgment if it is



                                        13
not reasonably probable that a result more favorable to the defendant would
have been reached in its absence.” (People v. Barnett (1998) 17 Cal. 4th 1044,
1133, citing People v. Watson (1956) 46 Cal. 2d 818, 836.) Applying this
standard to this record, we cannot conclude it is reasonably probable that a
result more favorable to defendant would have been reached without the
claimed error.
      The presumption permitted the jury to make an inference about the
specific intent required in this case. (CACI No. 3002.) Setting aside that
presumption, contrary to defendant’s claim that there was no evidence or
weak evidence of the requisite intent aside from the presumption, the record
discloses strong evidence of defendant’s intent to evade the court’s process
when he failed to appear.5
      Defendant signed an OR agreement agreeing to comply with court
orders, and on the stand he acknowledged he was released on his word that
he would appear in court when ordered to. Portions of the transcript of the


5     If, as the law requires, August 23 were counted as the first day, then
September 5 (the day defendant was arrested) would have been the
fourteenth day, and September 6 (the date defendant actually appeared in
court) would have been the fifteenth day after the day he missed his August
22 court date. Defendant presents no developed argument why, under this
calculus, the trial court erred in refusing to find the presumption inapplicable
as a matter of law, and by allowing the jury to decide whether the
presumption applied. On this point, we note there was no evidence defendant
intended to appear in court on September 5. Defendant’s own testimony was
that he forgot about the court date. The only reasonable inference from his
testimony is that he would not have appeared on the fourteenth day, or even
on the fifteenth day after August 22, had he not been arrested. Thus,
application of the presumption turns on the question of whether defendant’s
failure to appear was willful. (§ 1320(b).) Defendant did not advance an
argument in his appellate briefs that he was prejudiced by the alleged
prosecutorial misconduct because of lack of evidence related to the element of
willfulness.


                                      14
hearing at which defendant signed that OR agreement were read into
evidence. That transcript reflected all of the following: After receiving
defendant’s affirmation that he was listening, the trial court told him he was
being released on supervised OR and instructed him to report to probation
immediately. Defense counsel informed the court that she went through all
the conditions with defendant, and indicated that defendant would
additionally read and sign the OR agreement form. After this dialog, the
court told defendant in plain words: “I’m ordering you to comply with all of
these conditions, Mr. Lopez. And you need to take them very seriously
because if you violate any of them, you’ll be right back in here . . . . And I’m
putting you on supervised OR. That means as soon as you are released from
the jail, you need to report to the Probation Department.”
      Despite the clarity of the foregoing admonishments, defendant failed to
report to probation after being released on OR. He then waited over a week
to call the probation officer who had left him a message, and he claimed he
did not know he was on supervised OR release. This violation of the OR
agreement resulted in a bench warrant, which defendant succeeded in having
the trial court recall. Thereafter, despite being present at his July 19 hearing
where the court ordered him to appear on August 22, he again showed a
disregard of the court’s orders by failing to appear on that date.
      Like his past claim of not knowing he was on supervised OR, defendant
asserted he did not know he had court on August 22. He claimed he did not
know he had court due to his undiagnosed memory problems. But
defendant’s claim of having “memory problems” was selective and self-serving
given his apparent recall of and compliance with other terms of his OR
release agreement. For example, he complied at least partially with orders to
test three times a week by testing nine or ten times between July 6 and



                                       15
August 22, 2018, and he managed to remember to appear in court on July 19,
2018. In any case, defendant’s explanation appeared less than credible
because when asked by the prosecutor if his testimony was that his “memory
problems” caused him not to come to court, defendant responded with a
noncommittal “[m]ore than likely.”
      Defendant’s testimony demonstrated a cavalier approach toward
adhering to his OR agreement and complying with important court orders.
Defendant failed to report to probation after repeatedly being told to do so,
which resulted in his first bench warrant. Defendant testified that when he
moved two months before the August 22 hearing, he brought “[e]verything”
with him, except his court paperwork which was “probably tossed in the
transition.” When asked if he would have come to court had he known a
second warrant issued for his non-appearance, he again replied with a
noncommittal “more than likely.” During closing argument, defense counsel
attempted to downplay defendant’s noncompliance, arguing: “I’m not saying
that it’s not irresponsible, okay? It’s careless. It is what it is, right?” But the
evidence reflected a defendant who did not care much, if at all, about abiding
by the terms of his OR agreement or following the court’s clear and
unambiguous orders. The fact that defendant achieved evasion of the court’s
process by this cavalier attitude, rather than by concocting a precise scheme,
does not demonstrate a lack of intent to evade the court’s process, or lack of
willfulness as suggested at oral argument. Considered as a whole, the
evidence reflected a defendant who failed to appear in court by design.
      In his opening brief, defendant ignores the foregoing evidence, opting
instead to claim there was no evidence whatsoever to support a finding of the
requisite intent apart from the presumption. We disagree. As the prosecutor




                                        16
emphasized during closing argument, there was “plenty of other evidence”
beside the presumption.6
      Finally, defendant acknowledges the claimed prosecutorial misconduct
is an error of state law subject to harmless error analysis under Watson. But
he argues that Chapman should also apply because the prosecutor’s
misconduct was tied to the court’s failure to instruct the jury. He asserts that
“[w]hen errors of constitutional magnitude combine with non-constitutional
errors, all errors should be reviewed under the Chapman standard of
prejudice.” Given our rejection of the instructional error claim, however, we
decline to apply the Chapman standard here.
      The claim of prosecutorial misconduct is rejected.
      B. Imposition of Fines, Fees, and Assessments
      The trial court imposed a $560 presentence report fee (§ 1203.1b), a
$300 restitution fine (§ 1202.4, subd. (b)), a $40 court operations assessment
(§ 1465.8), and a $30 court facilities assessment (Gov. Code, § 70373).
Relying on People v. Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas), defendant

6     During oral argument, defendant suggested the evidence showed he
was only civilly negligent in failing to appear. This argument, however, was
never made in defendant’s opening appellate brief. In his reply brief,
defendant did contend the People “formulate[d] appellant’s mental state
using the terms of civil negligence,” but defendant himself never presented a
developed argument as to how the evidence established a “civil negligence”
mentality or how such concept is relevant to the issue of whether he acted
willfully or with intent to evade the process of the court. Although defendant
may have been referring to negligence in some colloquial sense, we note civil
negligence is generally concerned with whether a person acts according to
some applicable standard of care. (See, e.g., CACI No. 401.) In any event,
the point is not properly raised, and we decline to consider it further. (Badie
v. Bank of America (1998) 67 Cal. App. 4th 779, 784–785; Daniels v. Select
Portfolio Servicing, Inc. (2016) 246 Cal. App. 4th 1150, 1185 [“ ‘We will not
consider an issue not mentioned in the briefs and raised for the first time at
oral argument.’ ”].)


                                      17
contends the trial court violated his due process rights by imposing these
fines, fees, and assessments without determining his ability to pay them.
      Defendant, however, did not object to any of these fines or fees at the
February 22, 2019 sentencing hearing, which took place about a month and a
half after Dueñas was decided. Because a timely objection below was
required to preserve the claim (People v. Frandsen (2019) 33 Cal. App. 5th
1126, 1153–1155; People v. Trujillo (2015) 60 Cal. 4th 850, 855–859),
defendant’s failure to make a timely and appropriate objection at the hearing
forfeits review of the claim on appeal.7
      In his reply brief, defendant acknowledges the timing of the Dueñas
decision and belatedly asks that we “waive the forfeiture rule based on
ineffective assistance of counsel.” Aside from this single sentence, however,
he makes no further mention of the ineffective assistance claim. Given the
lateness and insufficiency of the claim’s presentation, we decline to consider
it. (Paterno v. State of California, supra, 74 Cal.App.4th at p. 106.)
      In sum, we reject defendant’s challenges to the fines and fees.
                                  DISPOSITION
      The judgment is affirmed.




7      Defendant suggests, mainly in a heading preceding discussion of the
section 1203.1 fee, that the section 1203.1 fee was imposed in violation of the
statute’s requirements that the probation officer determine a defendant’s
ability to pay. Defendant does not develop this claim and appears to
acknowledge that the probation department recommended imposition of the
fee after reviewing his work history and income sources. Lack of clear
argument supporting a statutory violation claim forfeits its review on appeal.
(Paterno v. State of California (1999) 74 Cal. App. 4th 68, 106.) In any event,
to the extent defendant is claiming a statutory violation, defendant’s failure
to object to the fee waives the claim on appeal. (People v. Valtakis (2003) 105
Cal. App. 4th 1066, 1071–1072, 1075.)


                                       18
                     FUJISAKI, J.




We concur.




SIGGINS, P.J.




JACKSON, J.




(A157030)




                19